1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9
     MIGUEL TORRES,                                 )   Case No.: 1:18-cv-00188-LJO-SAB (PC)
10                                                  )
                   Plaintiff,                       )
11                                                  )   ORDER GRANTING REQUEST FOR
            v.                                      )   EXTENSION OF TIME TO FILE WAIVER OF
12                                                      SERVICE OF PROCESS
                                                    )
     ISMAIL PATEL, et.al.,
                                                    )   (ECF No. 26)
13                                                  )
                   Defendants.
14                                                  )
                                                    )
15                                                  )

16
17          Plaintiff Miguel Torres is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On January 4, 2019, the Court found service of Plaintiff’s First Amended Complaint appropriate,

20   and required the California Department of Corrections and Rehabilitation (“CDCR”) to file a Notice of

21   E-Service Waiver within forty days of service of the order. (ECF No. 20.) CDCR filed the Notice of

22   Intent to Waive Service on January 9, 2019, on behalf of Defendants Patel, Ulit, Manasrah, Spaeth, and

23   Serda. (ECF No. 22.)

24          The Office of the Attorney General (“OAG”) is then required to file a waiver of service of

25   process for the defendants who are waiving service within thirty days. (Id. at ¶ 5.) Defendant Manasrah

26   has since returned a waiver of service of process. (ECF No. 25.)

27          Currently before the Court is a request for an extension of time to file a waiver of service of

28   process, made by the OAG through a special appearance. In support, an attorney employed by the OAG

                                                        1
1    declares that the OAG is working on determining whether it will be representing Defendants Patel, Ulit,

2    Spaeth, and Serda in this matter, and can therefore file the waiver of service of process on their behalf.

3    That work has not yet been completed. Accordingly, counsel requests an extension of the deadline until

4    February 20, 2019 to file a waiver of service of process for those Defendants.

5             Good cause being shown, the request for an extension of time is HEREBY GRANTED. Fed. R.

6    Civ. P. 4(d)(1)(F). Defendants Patel, Ulit, Spaeth, and Serda are granted a twenty-one-day extension of

7    time, through and including February 20, 2019, to return a signed service waiver.

8
9    IT IS SO ORDERED.

10   Dated:     January 31, 2019
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
